793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOSEPH J. HOLLO, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-1539
United States Court of Appeals, Sixth Circuit.
5/23/86

AFFIRMED
W.D.Mich.
On Appeal from the United States District Court for the Western District of Michigan
Before:  ENGEL, KENNEDY and MILBURN, Circuit Judges.
PER CURIAM.


1
Joseph J. Hollo appeals a decision of the United States District Court for the Western District of Michigan affirming the final decision of the Secretary of Health and Human Services to deny his claim for disability insurance benefits.


2
Appellant Hollo was born in 1925, weighs 195 pounds, stands 5 feet, 10-1/2 inches tall, attended school through the eighth grade, is literate, and last worked as a shop laborer where he cleaned and checked machines and lifted steel chips.  During the course of his shop labors, he sometimes lifted up to 50-100 pounds.  He now complains of neck and back pains.  He stopped working in April, 1982, because of back pain and the plant at which he worked closed in December of that year.  He drew disability insurance benefits under his union contract for one year, then drew workers' compensation until January 23, 1984, and applied for social security disability insurance benefits on January 19, 1984.  During the period that he drew unemployment compensation, Hollo's doctor recommended that he attempt light work, and the record reflects that Hollo sought employment in the spring of 1984 at a golf pro shop.


3
Following an administrative hearing, the administrative law judge determined that Hollo did not suffer a severe impairment, although he credited Hollo's testimony.  The Appeals Council affirmed.  In Hollo's action seeking review of the Secretary's decision, the district court found substantial evidence to support the Secretary's decision.  It noted, 'While plaintiff has experienced some degenerative changes in his spine, consistent with the aging process, the medical evidence of record does not establish a severe impairment such that plaintiff is incapable of performing basic work activities.'  It found further support for the Secretary's decision in Hollo's testimony regarding his daily activities and evidence of his ability to pursue employment.


4
For the reasons set forth in the written opinion of Chief Judge Douglas W. Hillman, filed in the district court on May 8, 1985, the judgment of the district court is AFFIRMED.